Filed 1/19/22 In re A.R. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 In re A.R. et al., Persons Coming Under the Juvenile                                          C094019
 Court Law.

 YOLO COUNTY HEALTH AND HUMAN                                                   (Super. Ct. Nos. JV2021211 &
 SERVICES AGENCY,                                                                        JV2021212)

                    Plaintiff and Respondent,

           v.

 C.E.,

                    Defendant and Appellant.




         Appellant C.E., mother of minors A.R. and I.M., appeals from the juvenile court’s
exercise of dependency jurisdiction and removal of the minors from her custody. She
argues the Yolo County Health and Human Services Agency (Agency) failed to comply
with the inquiry and notice requirements of the Indian Child Welfare Act (ICWA)
because the Agency did not adequately inquire into mother’s claim of possible Cherokee


                                                             1
heritage. (25 U.S.C. § 1901 et seq.; Welf. & Inst. Code, § 224.2.) She further asserts
insufficient evidence supported the juvenile court’s jurisdictional and dispositional
findings. We conclude there is no merit in her contentions and affirm the juvenile court’s
orders.
                                        BACKGROUND
          In February 2021, the Agency filed a petition under Welfare and Institutions Code
section 3001 seeking juvenile court jurisdiction over then 15‑year‑old A.R. and then
9‑year‑old I.M. The petition alleged mother had a substance abuse problem and
untreated mental health issues that impaired her ability to adequately care for the minors.
(§ 300, subd. (b)(1).) It also alleged mother and I.M.’s father had a history of domestic
violence in the presence of the minors, which placed the minors at risk of physical harm.
Finally, the petition alleged, under section 300, subdivision (g), that the whereabouts of
A.R.’s father were unknown.
          The Agency filed a detention report detailing its investigation. In the report, the
Agency explained it had initiated its investigation into mother based on a report alleging
general neglect of the minors. Mother had been demonstrating paranoid and other bizarre
behavior. Mother’s boyfriend, who had been living with mother and the minors, had
been recently arrested for possession of large quantities of methamphetamine, heroin, and
cocaine, along with a loaded firearm, had posted bail, and then had been arrested again
near the home in possession of methamphetamine.
          The Agency visited mother, who was unkempt, confused, and had slurred speech.
Social workers saw three security cameras on the home and a marijuana grow operation
set up in the backyard. Mother had difficulty focusing on conversation with the social
workers and rambled about people hacking her cell phones and Internet. She thought the




1         Undesignated statutory references are to the Welfare and Institutions Code.

                                                2
minors were at her brother’s home or sister’s home but could not recall which. Mother
denied using methamphetamine and refused a drug test. When asked about allegations
that there were drugs in the home’s garage, she stated her boyfriend kept his belongings
in the garage and she did not have a key to the garage. She stated she was aware of her
boyfriend’s arrest, but asserted the arrest was just a “setup.”
       Social workers discussed a safety agreement with mother, and she agreed to leave
the minors with her brother, saying she could use a break from the minors. The social
workers then met with the brother, the minors’ maternal uncle, who told them the
mother’s boyfriend was a well-known user of methamphetamine. He suspected the
mother was using drugs based on her erratic behavior and explained that she would send
the minors to his house alone without any advance notice. On this particular day, the
minors had arrived at his house unexpectedly and said mother had asked them to stay at
his house.
       I.M. reported he did not like mother’s boyfriend because the boyfriend would yell
and destroy things. Mother and her boyfriend would also fight in the home; they would
hit each other, and mother would “slap and punch” the boyfriend. I.M. explained mother
had told he and his brother to pack their things and “go explore” because the “ ‘cops were
going to take us away’ ” in response to a question about why he was currently at the
uncle’s house. He stated he had seen mother “ ‘sniff’ ” drugs up her nose at night, and
that she would sometimes be up late at night cleaning the house. I.M. said he did not feel
safe around mother’s boyfriend but did feel safe with mother.
       A.R. said mother’s boyfriend had lived with them for two or three years. The
boyfriend spent most of his time in the garage and rarely interacted with A.R. A.R.
denied seeing drugs in the home or having any knowledge of anyone in the home selling
drugs. A.R. noted the boyfriend kept a greenhouse in the backyard that was used to grow
marijuana and tomatoes, and that A.R. had worked in the greenhouse removing
caterpillars from the tomato and marijuana plants. He denied any fights between mother

                                              3
and her boyfriend. When asked why he was at his uncle’s house, A.R. explained mother
had told them the government was “hacking them,” so he and his brother had to get their
things and walk to their uncle’s house. A.R. stated he felt safe with his mother and her
boyfriend.
       Later that day, the social workers returned to mother’s home and mother allowed
them into the garage. They saw two boxes full of trimmed marijuana and a safe box with
honey oil, which mother told them was made by her boyfriend. Several days later, the
maternal uncle said he had spoken to mother, who was “ ‘talking crazy and making no
sense.’ ” She claimed the Agency was a child sex-trafficking ring, and the uncle was
concerned about mother attempting to reclaim the minors from his home. The minors
were taken into protective custody. The minors’ adult sibling also contacted the Agency,
saying she did not believe mother was currently capable of taking care of the minors.
       When police officers went to mother’s home to provide notice of the detention
hearing, mother said she was glad the minors would be in protective custody “ ‘because
something is not right with me.’ ” She asked the officers to look at a satellite dish on her
home because there was a camera on it, and she wanted to know who was watching her.
Mother said she had no means of communicating with anyone because she had turned off
her phone and wireless Internet because someone was watching her.
       A social worker spoke with the minors’ adult sibling, who said mother first began
having mental health issues when the sibling was 11 years old. During previous
episodes, the sibling had cared for the minors. She expressed concern about mother’s
boyfriend and said mother would not be willing to cut him out of her life. She also
expressed concern about I.M.’s father, based on previous domestic violence incidents.
The Agency reported an extensive history of child welfare referrals regarding mother
involving A.R., I.M., and the minors’ adult sibling dating back to 2008.
       The juvenile court ordered the minors detained. At the detention hearing, mother
represented, through counsel, that she had Cherokee ancestry through her grandfather,

                                             4
B.T., who lived in Oregon.2 The court ordered the Agency to investigate the issue of
Indian ancestry.
       In March 2021, the Agency filed a jurisdiction report. The report explained the
Agency had made two separate attempts to reach mother to conduct an ICWA inquiry,
but mother had not answered calls and her voicemail box was full. The report further
explained that, shortly after the minors had been taken into protective custody, mother
checked into the emergency room and her car was discovered with a bullet hole and
inside was the barrel of a gun. Two days after that, mother’s sister reported mother had
threatened suicide, and noted mother had a history of jumping off of a bridge and taking
pills. Several days later, the Agency received another report that mother wanted
information about how to obtain a restraining order regarding “vague threats” that had
been made on Facebook. The report explained mother was “ ‘not making sense and kept
going on rants about different topic[s].’ ”
       The Agency spoke with the minors’ maternal uncle about potential placement and
ICWA. The uncle explained B.T. lived in Silverton, Oregon, and would be appropriate
for placement, although B.T. was elderly. He told a social worker that mother “no longer
answers phone calls,” and scheduled a later appointment to discuss the family’s Native
American ancestry.
       Later in March 2021, the Agency filed an addendum to the jurisdiction report. A
social worker met with the minors’ maternal uncle, who provided “maternal family
lineage information” for the ICWA forms. A social worker was able to speak with
mother, who explained B.T. was Cherokee, but was not an enrolled member in the tribe.
Mother had contact information for B.T., and also noted that her great-grandmother,
whose name she did not remember, may have been born on native land. A social worker



2      Counsel stated it was mother’s maternal grandfather, but mother then responded
affirmatively when asked if the tribal relationship was through her paternal grandfather.

                                              5
later spoke to J.W., the minors’ maternal grandfather, who stated he was unaware of any
Indian heritage.
       Mother denied she had any substance abuse problems and denied ever seeing her
boyfriend use or sell drugs. She said she was “ ‘on a break’ ” with the boyfriend, but that
they had “ ‘been doing phone calls’ ” and “ ‘sometimes letters’ ” while he was in jail.
Mother denied any mental health issues, saying she was only depressed because of the
coronavirus disease 2019 (COVID-19) pandemic and the juvenile dependency case.
Mother discussed problems with her phone, saying it was “ ‘encrypted’ ” and “’got
wiped,’ ” and she received a message saying she “ ‘should report it to the highest
government agency as soon as possible.’ ” She complained the Agency’s social workers
were “ ‘unethical’ ” because they had not shown her a badge. Mother also discussed her
history of domestic violence with I.M.’s father. In particular, she thought he used
methamphetamine, had locked her in a bedroom, and would yell at her. There was a no-
contact order placed on him in 2016.
       Mother had met with a clinician at a dual diagnosis substance abuse program. The
clinician reported mother had started individual counseling. Mother showed some
schizoaffective behaviors because she believed everyone was against her and spoke in
incoherent sentences. She had been consistent in attending group classes, but her
behavior in class was “erratic.” She tested negative for substances on three dates in
February and March 2021, but records showed she had tested positive for heroin in 2017.
       J.W. and the minors’ adult sibling stated mother was suffering from mental health
and substance abuse problems. The adult sibling stated mother had said mother would
keep her boyfriend out of the home “ ‘for now, but not forever’ ” because she did not see
why she needed to do what the Agency told her to do. The sibling said she had seen drug
paraphernalia in mother’s garage and thought mother would continue to use drugs as long
as she was with the boyfriend. Mother had used cocaine about two days before the
minors had been removed. Mother had a history of associating with drug users, including

                                             6
the boyfriend, the adult sibling’s father, I.M.’s father, and A.R.’s father. The sibling also
recounted an episode where mother and I.M.’s father had fought, and I.M.’s father used
I.M. as a shield. Mother had previously been diagnosed with schizophrenia,
posttraumatic stress disorder, and borderline personality disorder, and used to take
medication. The adult sibling said mother was talking to mother’s boyfriend through the
boyfriend’s father, and predicted mother would keep the boyfriend, but say he was not
her boyfriend.
       A social worker spoke with I.M.’s father, who had not seen mother in four years.
I.M.’s father stated he was taking domestic violence classes, but did not give the name of
the provider or the instructor. He also said he was on probation, but was not able to
provide the name of his probation officer or the officer’s address.
       The Agency mailed ICWA-030 forms (Judicial Council Forms, form ICWA-030
(Jan. 1, 2020)) for both minors to the Bureau of Indian Affairs and three Cherokee tribes
on April 8, 2021.
       The juvenile court held a contested jurisdiction/disposition hearing on April 22,
2021. The Agency submitted the detention report, jurisdiction report, and addendum into
evidence. Mother testified on her own behalf. In relevant part, mother denied she was in
a relationship with her boyfriend, stated they had broken up a few months ago, and
denied communicating with him in any way. She denied ever seeing the boyfriend use
methamphetamine, and when asked if she was aware that he was using
methamphetamine, responded, “I’m aware it’s not for me to judge a person; however, I
don’t want him in my life.” She denied using methamphetamine or using drugs around
her children.
       On cross-examination, mother denied any current mental health issues and said
she did not need any medication. She explained she had broken up with the boyfriend
“the day he went to jail,” and said she had only defended him to social workers because
she was lied to and manipulated. Mother denied telling the minors’ adult sibling that she

                                              7
would keep the boyfriend out of her home “for now, but not forever” and said the sibling
was being dishonest. She admitted telling the Agency the government was watching her,
but denied actually believing that statement, saying she felt “somebody” was watching
her and she was scared.
       As to jurisdiction, the juvenile court stated it did not find mother’s statements that
she was done with her boyfriend to be credible. With respect to the specific allegations
in the petition, the court found mother had a substance abuse problem, and that the
problem caused risk to the minors because mother had used drugs in front of the minors,
suggesting she had “parented while impaired.” The court also found mother had mental
health issues that had caused her to send the minors to their uncle based on her delusional
beliefs, creating a risk to the minors. The court also noted the domestic violence between
mother and I.M.’s father, which also established jurisdiction. Finally, the juvenile court
determined that A.R.’s father could not be found, but explained jurisdiction based on this
fact was contingent on the other jurisdictional findings because it required that mother be
unable to provide care or support for the minors.
       As to disposition, the juvenile court found mother’s boyfriend was not out of her
life, the evidence was strong that he both used and sold drugs, and mother had not taken
adequate measures to protect the minors from him. Thus, removal was necessary to
protect the minors from danger. The court issued findings and orders and checked boxes
stating that “[t]he child . . . may be an Indian child,” and “[t]here is reason to believe that
child may be of Indian ancestry, and notice of the proceedings was provided to the
Bureau of Indian Affairs as required by law.” The court did not make any other ICWA
findings.




                                               8
                                       DISCUSSION
                                              I
                                           ICWA
       Mother argues the Agency failed to comply with ICWA’s requirement that it
conduct an inquiry into the minors’ Indian ancestry because, among other things, it
“failed to interview mother’s grandfather, [B.T.], the person through whom she claimed
Cherokee ancestry.”3 She asserts we must conditionally reverse and remand the matter
for compliance with the Agency’s obligations. We disagree.
       ICWA imposes certain inquiry and notice requirements if there is a “reason to
know” or a “reason to believe” a child is an Indian child. There is a “reason to know” if
any of the circumstances under section 224.2, subdivision (d) is met, generally where the
court has direct and reliable knowledge the child is an Indian child (§ 224.2, subd. (d)(1)-
(6)). A reason to know triggers a court’s obligation to confirm whether the child is an
Indian child, and the court must treat the child as an Indian child until it determines
otherwise. (§ 224.2, subds. (g), (i)(1).) The notice provisions of section 224.3 must also
be complied with. (§ 224.3, subd. (a).)
       “Reason to believe” exists when there is some indication the child may be an
Indian child, but there is no direct knowledge establishing reason to know. (In re M.W.
(2020) 49 Cal.App.5th 1034, 1044-1045.) A reason to believe triggers the inquiry
provisions under section 224.2, subdivision (e), which requires: (1) interviewing parents
and extended family; (2) contacting the Bureau of Indian Affairs and the State
Department of Social Services to help identify contact information “of the tribes in which




3      Mother also initially contended the notices provided to the Bureau of Indian
Affairs and relevant tribes were inadequate, although she later concedes “notice was not
technically required” at this stage of the proceedings and states she only asserted the
argument to show prejudice.

                                              9
the child may be a member” and “contacting the tribes and any other person that may
reasonably be expected to have information regarding the child’s membership status or
eligibility”; and (3) “[c]ontacting the tribe or tribes and any other person that may
reasonably be expected to have information regarding the child’s membership,
citizenship status, or eligibility.” (§ 224.2, subd. (e); In re D.S. (2020) 46 Cal.App.5th
1041, 1052-1053.)
       Here, the parties agree, and the juvenile court determined, that there was adequate
information to establish a reason to believe the minors were Indian children. But the
court did not make any other ICWA findings or determine that ICWA applied to the
proceedings. Rather, the record indicates the Agency is still in the process of inquiring
into the minors’ possible Cherokee heritage. Among other things, the Agency
interviewed the maternal uncle about information he had on any Indian lineage and
contacted the required government agencies for information.
       Because the juvenile court has not yet made any specific findings about the
applicability of ICWA, however, mother’s contention of error is premature. The inquiry
into the minors’ heritage is incomplete, and any opinion we could give on the inquiry
would be advisory. (See People v. Buza (2018) 4 Cal.5th 658, 693 [“We . . . abide by . . .
a ‘ “cardinal principle of judicial restraint—if it is not necessary to decide more, it is
necessary not to decide more” ’ ”]; cf. Safai v. Safai (2008) 164 Cal.App.4th 233, 242-
243 [“The Trustees have advanced no particular reason why this court should rule on
those objections in the first instance, when there is nothing to indicate that the trial court
will not fulfill its duty at some future time”]; Pacific Legal Foundation v. California
Coastal Com. (1982) 33 Cal.3d 158, 171 [ripeness doctrine generally prevents courts
from issuing purely advisory opinions on matters before the controversy between the
parties has become sufficiently “ ‘definite and concrete’ ”].)
       Mother argues the court implicitly determined ICWA did not apply because it
“applied the normal standards applicable to the removal and placement of non-Indian

                                              10
children, rather than the heightened standards and preferences of ICWA.” The court
could have declined to treat the minors as Indian children simply because it did not yet
have a “reason to know” they were Indian children, however, rather than because it
explicitly found ICWA did not apply. As explained above, the juvenile court would be
required to treat the minors as Indian children if there was reason to know they were
Indian children. Such treatment continues until the court reviews the Agency’s due
diligence efforts and copies of notices and the tribes’ responses and finds the minor does
not meet the definition of an Indian child. (§ 224.2, subd. (i)(1).) The court can find
ICWA does not apply if it determines the Agency conducted a “proper and adequate
further inquiry” and exercised “due diligence to identify and work” with all the pertinent
tribes to verify “whether the child is in fact a member or whether a biological parent is a
member and the child is eligible for membership.” (§ 224.2, subds. (i)(2), (g).)
       As mother acknowledges, at the time of the jurisdiction and disposition hearing,
there was no “reason to know” the minors were Indian children. Thus, the court did not
make any findings that the Agency conducted a proper and adequate inquiry or exercised
due diligence, which it must do under section 224.2, subdivision (i)(2) before it can find
ICWA does not apply. We decline to infer that the juvenile court determined ICWA does
not apply. Because we cannot infer the juvenile court found ICWA did not apply and the
juvenile court did not make an explicit finding, we conclude mother’s ICWA contention
is not yet ripe. We encourage the juvenile court and the Agency to ensure full
compliance with ICWA requirements to the extent they have not already done so.
                                             II
                                        Jurisdiction
       Mother contends there was insufficient evidence to support the juvenile court’s
jurisdictional finding under section 300, subdivision (b). She argues the Agency failed to
prove her behaviors related to her substance abuse and mental illness created a risk of



                                             11
harm to the minors. Moreover, the domestic violence allegations were too dated to show
evidence of a current risk. We disagree.
       The social services agency must prove by a preponderance of the evidence that the
minor comes within the juvenile court’s jurisdiction. (§ 355, subd. (a); In re Isabella F.
(2014) 226 Cal.App.4th 128, 137 (Isabella F.).) As relevant here, section 300,
subdivision (b)(1) authorizes dependency jurisdiction when “[t]he child has suffered, or
there is a substantial risk that the child will suffer, serious physical harm or illness, as a
result of the failure or inability of the child’s parent . . . to adequately supervise or protect
the child, . . . or by the inability of the parent . . . to provide regular care for the child due
to the parent’s . . . mental illness, developmental disability, or substance abuse.” Juvenile
dependency proceedings are intended to protect not only children who are currently being
abused or neglected, but also “to ensure the safety, protection, and physical and
emotional well-being of children who are at risk of that harm.” (§ 300.2; In re T.V.
(2013) 217 Cal.App.4th 126, 133.) “ ‘The court need not wait until a child is seriously
abused or injured to assume jurisdiction and take the steps necessary to protect the
child.’ ” (In re T.V., at p. 133.)
       “We review the jurisdictional findings for substantial evidence. [Citation.] We
consider the entire record, drawing all reasonable inferences in support of the juvenile
court’s findings and affirming the order even if other evidence supports a different
finding. [Citation.] We do not consider the credibility of witnesses or reweigh the
evidence. [Citation.] Substantial evidence does not mean ‘any evidence,’ however, and
we ultimately consider whether a reasonable trier of fact would make the challenged
ruling in light of the entire record.” (Isabella F., supra, 226 Cal.App.4th at pp. 137-138.)
       Here, the juvenile court carefully considered how mother’s various conditions
affected the minors and their physical and mental well-being. As to mother’s mental
illness, the court reviewed evidence that, while mother had previously been diagnosed
and medicated for multiple mental illnesses, she was no longer taking medication and did

                                                12
not believe she needed any treatment. As a result, she suffered from delusions that she
was being watched by the government or others, which led her to send the minors out of
the house with little notice and without arranging for their care. She had done this more
than once and then did not know where she had sent the minors. The record also
provided sufficient evidence of mother’s erratic behavior to conclude it placed the minors
at risk of harm, including her frequent statements to social workers and others that she
was being hacked or observed, her statements that the Agency was a child sex-trafficking
operation, and her threats of suicide. This evidence was sufficient to conclude mother’s
mental illness posed a substantial risk of some serious physical harm or illness to the
minors. (In re Travis C. (2017) 13 Cal.App.5th 1219, 1226-1227 [recognizing it is not
necessary for the social services agency or the juvenile court to precisely predict what
harm will come to children because a parent fails to consistently treat his or her mental
illness].)
        Likewise, mother’s substance abuse posed a risk to minors because of its
contribution to her erratic behavior and her inability to protect the minors from exposure
to her boyfriend. Although mother had several negative drug tests over the life of the
case, she initially refused to be drug tested and did not test for some time after the minors
were initially removed. There was drug use in the home in front of the minors, the
minors were aware there were drugs in the garage, and at least one of the minors had
access to marijuana because he had been asked to work in the greenhouse in the
backyard. The minors’ adult sibling also stated mother had used cocaine shortly before
the minors’ removal and mother’s erratic behavior during her initial contact with Agency
social workers suggested she was under the influence. The boyfriend had been arrested
with large quantities of drugs and other indicia of drug sales and was later arrested with
drugs near the home. Similarly, the allegation of domestic violence, while somewhat
dated, mirrored similar domestic violence that was occurring in front of the minors



                                             13
between mother and her boyfriend. The evidence was sufficient to establish a basis for
the juvenile court’s jurisdiction.
                                               III
                                          Disposition
         Mother contends insufficient evidence supported the juvenile court’s disposition
order removing the minors from her custody. Highlighting her testimony at the
disposition hearing, she argues the court’s concern that she would continue her
relationship with her boyfriend was “pure speculation unsupported by the record” and
there was no evidence he presented any physical danger to the minors. Thus, she claims
there was not “clear and convincing evidence the children would be in danger if returned”
to her care. We disagree.
         Before removing a minor from his or her parent’s custody, the court must find, by
clear and convincing evidence, that “[t]here is or would be a substantial danger to the
physical health, safety, protection, or physical or emotional well-being of the minor if the
minor were returned home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor from the minor’s parent’s
. . . physical custody.” (§ 361, subd. (c)(1); In re T.W. (2013) 214 Cal.App.4th 1154,
1163.)
         “A removal order is proper if it is based on proof of (1) parental inability to
provide proper care for the minor and (2) potential detriment to the minor if he or she
remains with the parent.” (In re T.W., supra, 214 Cal.App.4th at p. 1163.) It is not
required that the parent be dangerous or that the child have been harmed before removal
is appropriate. (Ibid.) “The focus of the statute is on averting harm to the child.” (Ibid.)
“ ‘We review a dispositional order removing a child from parental custody for substantial
evidence.’ ” (In re A.F. (2016) 3 Cal.App.5th 283, 292.)
         Here, the juvenile court expressly considered mother’s testimony and found it not
credible, based in part on her shifting claims about her relationship with her boyfriend

                                               14
and her statements to the minors’ adult sibling that implied she was only breaking up
with the boyfriend for appearances. We decline to second-guess the court’s credibility
determination.
       Nor do we agree the court’s disposition orders were based on pure speculation. As
explained above, mother’s substance abuse and mental illness problems caused her to
send the minors away from the house with little notice and without arranging for their
care. She implied to the minors’ adult sibling that she would be allowing her boyfriend
back into the home, exposing the minors to what mother acknowledges is an “admitted
methamphetamine addict and likely drug dealer.” Mother and her boyfriend engaged in
physical fights in front of the minors, exposing them to domestic violence, and one of the
minors stated he did not feel safe around the boyfriend. (In re T.V., supra,
217 Cal.App.4th at p. 136 [exposure to “pattern of domestic violence” creates
“substantial risk of harm if returned home”].) Moreover, mother did not acknowledge
her mental health issues or even her general mental instability, and did not think she
needed medication, even though evidence suggested her delusions affected her parenting.
There was thus ample evidence to find substantial danger to the minors if they were
returned home.
       Mother argues the juvenile court should have considered less restrictive
alternatives to removal, such as return of the minors to mother with “additional follow-up
upon the boyfriend’s release to ensure mother did not allow him back into” the home.
Given the court’s credibility finding as to mother’s statements regarding her relationship
with her boyfriend and her statement that she was only breaking up with her boyfriend,
“for now,” it is unlikely mother would cooperate with such an arrangement.
       The record supports a finding that mother was unable to provide proper care for
the minors, that they would be at risk of harm if they remained in her custody, and that no
alternatives to removal existed. (§ 361, subd. (c)(1).) The juvenile court’s disposition
order removing the minors from mother’s custody was proper.

                                            15
                                   DISPOSITION
     The juvenile court’s orders are affirmed.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
MAURO, Acting P. J.



 /s/
MURRAY, J.




                                          16